October 9, 2020

Via ECF
The Honorable James Orenstein
United States District Court
Eastern District of New York
225 Cadman Plaza
East Brooklyn, New York 11201

       Re:    Margaret O’Boyle v. Airlogix/Bayside Refrigeration, Inc.
              Index No.:   1:20-cv-1655

Dear Magistrate Judge Orenstein:

       We are counsel to Plaintiff, Margaret O’Boyle, and write in response to Your Honor’s
proposal that plaintiff’s counsel accept a reduced fee allocation of $20,000. We have consulted
with our client and will accept the reduced fee.

       We will amend the settlement agreement to reflect the new fee, re-execute the agreement
and forward it to Your Honor for review and approval next week.


                                                   Respectfully submitted,



                                                   William H. Kaiser


Cc:    John Byrnes, Esq.
